PER CURIAM.
Affirmed. The Appellant, William Charles Richardson, is directed to show cause, within thirty days of the date of this opinion, why he should not be prohibited from filing further pro se appeals, petitions, motions, or other pleadings in this Court relating to lower tribunal case F75-11762. See State v. Spencer, 751 So.2d 47 (Fla. 1999), and the trial court's orders of October 13, 2017, June 24, 2016, September 24, 2015, and April 12, 2013, as well as this Court's opinions and orders in Case Nos. 3D17-2051, 3D16-2162, 3D16-1825, 3D15-1936, 3D15-530, and 3D13-2045.